Citation Nr: 1815701	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-36 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an effective date earlier than June 10, 2011 for the grant of service connection for obstructive sleep apnea.

2.  Entitlement to a 50 percent initial disability rating for obstructive sleep apnea prior to November 29, 2012.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel



INTRODUCTION

The Veteran served on active duty from May 1987 through July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May and October of 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran's testimony was received during an October 2017 Board hearing.  A transcript of that testimony is associated with the record.

The issue of the Veteran's entitlement to a 50 percent initial disability rating for obstructive sleep apnea prior to November 29, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A claim for service connection for sleep apnea was received on May 25, 2011.


CONCLUSION OF LAW

An effective date of May 25, 2011 is warranted for the award of service connection for obstructive sleep apnea.  38 U.S.C.A. §§ 5101, 5107, 5110, 7111 (2012); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.400, 20.1400, 20.1402, 20.1403, 20.1404 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A May 2013 rating decision granted to the Veteran service connection for obstructive sleep apnea, effective from June 10, 2011.  The Veteran asserts in his appeal that he is entitled to an earlier effective date.  Specifically, he argues that the effective date should be fixed to May 25, 2011, the date on which he submitted his first formal claim via VA Form 21-526.

The general rule regarding the assignment of an effective date for an award based on an original claim for VA benefits is that the effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110 (a) (2012); see 38 C.F.R. § 3.400 (2017) (to the same effect).  An exception to the general rule applies if an application for benefits is received within one year from the date of a veteran's discharge or release from active service, and an award is made on the basis of that application.  Only in that limited situation, the effective date of the award is made retroactive to the day following the date of discharge from service.  38 U.S.C.A. § 5110 (b)(1) (2012); 38 C.F.R. § 3.400 (b)(2) (2017).  Otherwise, the effective date will be the later of the date of receipt of claim or the date on which entitlement arose. 38 U.S.C.A. § 5110 (2012); 38 C.F.R. § 3.400 (b)(2) (2017).

The Veteran testified during his Board hearing that he believed that he had expressed his intention to make a claim for service connection for sleep apnea in a VA Form 21-526 application that was received by VA on May 25, 2011.  A review of that application reveals express claims for service connection for an L5-S1 disc condition in the Veteran's spine, as well as service connection for residuals associated with left knee ACL surgery.  The application contains no express claim for service connection for a sleep disorder, nor does the Veteran make any mention of a sleep disorder elsewhere in the application.

Still, the record shows that the Veteran submitted with his claim application records that pertain to in-service diagnosis and treatment for sleep apnea exclusively.  In an accompanying letter, the Veteran advised that he was submitting those records in support of his "claim."  A subsequent June 10, 2011 memorandum contained in the claims file commemorates a telephone conversation between the Veteran and a VA service representative in which the Veteran clarified his intention to seek service connection for sleep apnea.

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p) (2017); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication that indicates an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  38 C.F.R. § 3.155 (a) (2017).  In order to determine when a claim was received, the Board must review all communications that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Mindful of the controlling laws and regulation, the Board discerns from the Veteran's May 25, 2011 letter and accompanying service treatment records that the Veteran was expressing his intention to seek service connection for sleep apnea in addition to the claims that were noted expressly on the formal VA Form 21-526 application.  Under the circumstances, the Board concludes that the effective date for the award of service connection for the Veteran's sleep apnea should be fixed to the date on which VA received the Veteran's letter and service treatment records.

The Veteran is entitled to an earlier effective date of May 25, 2011 for the award of service connection for obstructive sleep apnea.  To that extent, this appeal is granted.


ORDER

An earlier effective date of May 25, 2011 for the award of service connection for obstructive sleep apnea is granted.


REMAND

In light of the earlier effective date awarded above, the AOJ must assign an initial disability rating that corresponds to the period that predates the previously assigned effective date.  Given the same and given that it is possible that the AOJ's consideration of the evidence and assigned initial disability rating could potentially affect the Board's analysis and/or render the question of the Veteran's entitlement to a higher initial disability rating moot, that issue must be remanded at this time.

Accordingly, the case is REMANDED for the following action:

1.  Assign an initial disability rating for the part of the appeal period that dates back to the newly assigned effective date of May 25, 2011 for the award of service connection for obstructive sleep apnea.  The Veteran should be provided a new rating decision that reflects the newly assigned initial disability rating.

2.  If the AOJ assigns an initial disability rating less than 50 percent for the Veteran's sleep apnea for at any time prior to November 29, 2012, then the Veteran and his representative should be furnished with a SSOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


